Exhibit 10.3.3

 



Amendment


No. 20071210.103.A.005


Between


Single Touch Interactive, Inc.


And

 

AT&T Services, Inc.

 



 

 

 

 20071210.103.A.005

 

AMENDMENT NO. 5

TO

AGREEMENT NO. 20071210.103.C

 

After all Parties have signed, this Amendment is made effective as of the last
date signed by a Party ("Effective Date") and is between Single Touch
Interactive, Inc., a Nevada corporation ("Supplier"), and AT&T Services, Inc., a
Delaware corporation ("AT&T"), each of which may be referred to in the singular
as a "Party" or in the plural as the "Parties".

 

WITNESSETH

 

WHEREAS, Supplier and AT&T entered into Agreement No. 20071210.103.C on April
11, 2008 (the "Agreement"); last amended on May 13, 2014 by Amendment No.
20071210.103.A.004 and

 

WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

 

1. Section 3.11, Duration of Agreement, shall be deleted and replaced as
follows:

 

3.11 Duration of Agreement

 

a.This Agreement will continue in effect for a term expiring December 31, 2014,
unless it is Cancelled or Terminated before that date. The Parties may extend
the term of this Agreement beyond that date by mutual written agreement.

 

b.Any Order in effect on the date when this Agreement expires or is Terminated
or Cancelled will continue in effect until such Order either (i) expires by its
own terms or (ii) is separately Terminated or Cancelled, prior to its own
expiration, as provided in this Agreement. The terms and conditions of this
Agreement shall continue to apply to such Order as if this Agreement were still
in effect.

 

The terms and conditions of the Agreement in all other respects remain
unmodified and in full force and effect.

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and
Supplier except under written agreement by the contracting parties.

 



2

 

 

20071210.103.A.005

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to the Agreement to
be executed, as of the Effective Date.

 



Single Touch Interactive, Inc.    AT&T Services, Inc.           By:  /s/ Kurt
Streams   By:  /s/ Lorraine Szczepanek

 

Printed Name: 

Kurt Streams

  Printed Name:  Lorraine Szczepanek

 

Title: CFO   Title: Acting Director           Date: 10/10/2014   Date:
10/10/2014



 

 

 



Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and
Supplier except under written agreement by the contracting parties.

 

 
3

--------------------------------------------------------------------------------



 

